Almanzar v Rijos (2018 NY Slip Op 00526)





Almanzar v Rijos


2018 NY Slip Op 00526


Decided on January 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2018

Friedman, J.P., Gische, Mazzarelli, Kern, Singh, JJ.


5558 22436/13

[*1]Bernarda Almanzar, Plaintiff-Appellant,
vCarmen Rijos, D.D.S., et al., Defendants-Respondents.


William Schwitzer & Associates, P.C., New York (Matthew R. Jaeger of counsel), for appellant.
Mauro Lilling Naparty LLP, Woodbury (Anthony F. DeStefano of counsel), for respondents.

Order, Supreme Court, Bronx County (Stanley Green, J.), entered September 16, 2016, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants met their prima facie burden through their experts' opinions that defendant dentist properly performed a mandibular block injection before filling plaintiff's cavities and that the injection could not have injured the nerves plaintiff claimed to have been injured (see Fernandez v Moskowitz, 85 AD3d 566, 567-568 [1st Dept 2011]).
In opposition, plaintiff's experts failed to address how the procedure could have caused the claimed injuries or any other injuries (see id.). Further, neither expert opined as to how, or in what manner, the procedure was improperly performed. Thus, the opinions were too conclusory to raise an issue of fact on the question of malpractice (see Rodriguez v Montefiore Med. Ctr., 28 AD3d 357, 357 [1st Dept 2006]). In light of that finding, we need not reach the question of whether plaintiff impermissibly raised new claims of injury in opposition to defendants' motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 30, 2018
CLERK